At this term Mary Owens (n.) was indicted for aiding the escape of an indentured servant girl from her master. She was the mother of the girl and had bound her to the master by an indenture of servitude executed *Page 73 
in the presence and with the approbation of a Justice of the Peace; but on the production of the record it appeared that the name of the servant had been omitted and left in blank in the binding clause of it, although it was inserted and appeared in the habendum and other parts of the indenture.
And on that ground it was objected that the indenture was invalid and a nullity, and that the defendant could not be convicted.
That the accidental omission of the name of the servant in that clause of the indenture, was not a fatal defect and was sufficiently understood and supplied in the habendum, and all other parts of it in which it appeared, and that it was not a defense against the indictment, which was a misdemeanor merely. *Page 74